DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-10, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugashita, JP 2017107396, in view of Lee, U.S. Publication No. 2016/0253666. Referring to claims 1, 9, 17, 19, Matsugashita an authority delegation system wherein an authorization server receives an authority delegation start request (Page 16, first two full paragraphs & Page 4, fifth and sixth paragraphs: device 500 is a portable terminal…smartphone. The terminal 400 includes a web browser 410), which meets the limitation of a receiving unit that receives an authorization start request from the client. The authorization server verifies that the authority delegation start request includes a registered client id, such that if the client id is registered in the client table, the server returns an authorization screen to the requesting client device (Page 16, third to last paragraph: Device is identifiable using the client id Page 10, first paragraph), which meets the limitation of a specifying unit that, in accordance with the authorization start request being received by the receiving unit, specifies a registered user terminal that is to serve as a destination of an authorization confirmation request, an authorizing unit that sends the authorization confirmation request to the specified user terminal. The user of the client terminal makes a selection on the authorization confirmation screen such that the result of that selection is transmitted to the authorization server as an authorization confirmation result (Page 17, first full paragraph), which meets the limitation of receives a result of an authorization confirmation as a response. The authorization server issues a token and transmits the token to the access token provider of the device that initiated the request (Page 17, second – fifth paragraphs & Page 18, third – fourth paragraphs: access token provider 530 is located in device 500 and request initiated from web browser 510, which is also located in device 500), which meets the limitation of an issuing unit that control issuing of an access token in accordance with the result of the authorization confirmation, and in a case that the access token has been issued, sends the access token to the client that sent the authorization start request. The user registers devices with the server such that the server stores device identifier information in a management table once registered (Page 11, last paragraph – Page 12, first full paragraph), which meets the limitation of a registering unit that registers a first user terminal in accordance with a registration request of the first user terminal being received from the first user terminal.
Matsugashita does not specify that the registered user devices can be deregistered. Lee discloses the ability for a user to request, from a first device, the deleted registration of a second device ([0115]: another device would be considered the first device, and the lost device would be considered the second device) such that the result of the deleted registration can be provided to the requesting user ([0116]), which meets the limitation of a determining unit that determines whether or not a second user terminal registered by the registering unit can be deregistered in accordance with a registration cancellation request of the second user terminal being received from the first user terminal, and a deregistration unit that, in a case that the determining unit has determined that the second user terminal can be deregistered, confirms the deregistration with the first user terminal that sent the registration cancellation request, and deregisters the second user terminal in a case that the deregistration is confirmed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the registered user devices of Matsugashita to be deregistered in order to prevent unauthorized access when a device is lost as suggested by Lee ([0115]).
Referring to claims 2, 10, 18, 20, Matsugashita an authority delegation system wherein an authorization server receives an authority delegation start request (Page 16, first two full paragraphs & Page 4, fifth and sixth paragraphs: device 500 is a portable terminal…smartphone. The terminal 400 includes a web browser 410), which meets the limitation of a receiving unit that receives an authorization start request from the client. The authorization server verifies that the authority delegation start request includes a registered client id, such that if the client id is registered in the client table, the server returns an authorization screen to the requesting client device (Page 16, third to last paragraph: Device is identifiable using the client id Page 10, first paragraph), which meets the limitation of a specifying unit that, in accordance with the authorization start request being received by the receiving unit, specifies a registered user terminal that is to serve as a destination of an authorization confirmation request, an authorizing unit that sends the authorization confirmation request to the specified user terminal. The user of the client terminal makes a selection on the authorization confirmation screen such that the result of that selection is transmitted to the authorization server as an authorization confirmation result (Page 17, first full paragraph), which meets the limitation of receives a result of an authorization confirmation as a response. The authorization server issues a token and transmits the token to the access token provider of the device that initiated the request (Page 17, second – fifth paragraphs & Page 18, third – fourth paragraphs: access token provider 530 is located in device 500 and request initiated from web browser 510, which is also located in device 500), which meets the limitation of an issuing unit that control issuing of an access token in accordance with the result of the authorization confirmation, and in a case that the access token has been issued, sends the access token to the client that sent the authorization start request. The user registers devices with the server such that the server stores device identifier information in a management table once registered (Page 11, last paragraph – Page 12, first full paragraph), which meets the limitation of a registering unit that registers a first user terminal in accordance with a registration request of the first user terminal being received from the first user terminal.
Matsugashita does not specify that the registered user devices can be deregistered. Lee discloses the ability for a user to request, from a first device, the deleted registration of a second device ([0115]: another device would be considered the first device, and the lost device would be considered the second device), which meets the limitation of a determining unit that determines whether or not a second user terminal registered by the registering unit can be deregistered in accordance with a registration cancellation request of the second user terminal being received from the first user terminal. The user device is authenticated by a server prior to performing the registration deletion (Figure 6 & [0120] & [0128]-[0129]), which meets the limitation of an authenticating unit that, in a case that the determining unit has determined that the second user terminal can be deregistered, authenticates the first user terminal, and a deregistered unit that deregisters the second user terminal in accordance with the authentication by the authenticating unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the registered user devices of Matsugashita to be deregistered in order to prevent unauthorized access when a device is lost as suggested by Lee ([0115]).
Referring to claims 5, 13, Matsugashita does not specify that the registered user devices can be deregistered. Lee discloses the ability for a user to request, from a first device, the deleted registration of a second device ([0115]: another device would be considered the first device, and the lost device would be considered the second device) such that the user device is prompted to authenticate by a server, using a webpage to submit user credentials, prior to performing the registration deletion (Figure 6 & [0120] & [0128]-[0129]: prompting by the server to the user device reads on the claimed request for a credential), which meets the limitation of wherein the authenticating unit makes a request for a credential of a user of the first user terminal to the first user terminal, and in a case that the credential obtained in response to the request matches a credential of the user of the first user terminal registered in the registering unit, the authenticating unit determines that the first user terminal has been successfully authenticated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the registered user devices of Matsugashita to be deregistered in order to prevent unauthorized access when a device is lost as suggested by Lee ([0115]).
Referring to claims 7, 15, Matsugashita does not specify that the registered user devices can be deregistered. Lee discloses the ability for a user to request, from a first device, the deleted registration of a second device ([0115]: another device would be considered the first device, and the lost device would be considered the second device) such that the user device is prompted to authenticate by a server, using a webpage to submit user account credentials that are the same for both devices, prior to performing the registration deletion (Figure 6 & [0120] & [0128]-[0129]: user providing same account credentials with new device that were used with the lost device shows that the same user is utilizing both devices), which meets the limitation of wherein in a case that the first user terminal and the second user terminal have the same owner, the determining unit determines that the second user terminal can be deregistered. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the registered user devices of Matsugashita to be deregistered in order to prevent unauthorized access when a device is lost as suggested by Lee ([0115]).
Referring to claims 8, 16, Matsugashita discloses that user registers devices with the server such that the server stores device identifiers in a management table in association with the user’s tenant ID once registered (Page 11, last paragraph – Page 12, first full paragraph: tenant ID effectively acts as a user identifier), which meets the limitation of wherein the registering unit can register a plurality of user terminals in association with a single user identifier.
Allowable Subject Matter
Claims 3-4, 6, 11-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finger, U.S. Publication No. 2018/0096174 discloses an authorization procedure for mobile device resets.
Watanabe, JP 2017068722 A, discloses the deletion of services from a registered list upon cancellation of the services.
Muranaka, U.S. Publication No. 2013/0070288, discloses a device registration system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437